NOT RECOMMENDED FOR PUBLICATION
                                File Name: 19a0170n.06

                                            No. 18-1273

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                      FILED
 UNITED STATES OF AMERICA,                                 )                     Apr 02, 2019
                                                           )                DEBORAH S. HUNT, Clerk
         Plaintiff-Appellee,                               )
                                                           )
                                                                ON APPEAL FROM THE
                v.                                         )
                                                                UNITED STATES DISTRICT
                                                           )
                                                                COURT FOR THE WESTERN
 DENNIS SCOTT KENT,                                        )
                                                                DISTRICT OF MICHIGAN
                                                           )
         Defendant-Appellant.                              )
                                                           )



BEFORE: GRIFFIN, KETHLEDGE, and THAPAR, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant Dennis Kent pleaded guilty to possessing child pornography in violation of

18 U.S.C. § 2252A. In addition to imposing a prison sentence, the district court ordered Kent to

pay a $5000 special assessment under the Justice for Victims of Trafficking Act of 2015. 18 U.S.C.

§ 3014. Kent never objected to the assessment during sentencing, but he now argues that it doesn’t

apply to him because he is indigent.

       Given Kent’s failure to raise his challenge to the district court, we review for plain error.

See United States v. Olano, 507 U.S. 725, 732 (1993). Under this standard, the district court must

have erred in a way that was clear or obvious; that affected Kent’s substantial rights; and that

affected the fairness, integrity, or public reputation of judicial proceedings. Id.
No. 18-1273, United States v. Kent


       Section 3014 limits the special assessment’s application to “non-indigent person[s]”

convicted of certain crimes. See 18 U.S.C. § 3014(a). Kent argues that the assessment didn’t

apply to him because he was indigent—he had a monthly income of $1100 and a negative net

worth of over $100,000—and that the district court erred by not specifically assessing his financial

condition. But if the district court erred by failing to account for Kent’s meager income and

massive debt, the error was not plain. An error is plain only when binding case law makes it clear;

without such case law, there can be no plain error. United States v. Al-Maliki, 787 F.3d 784, 794

(6th Cir. 2015). And here, the meaning of “non-indigent person” under § 3014(a) is an issue of

first impression in our circuit, so no binding case law exists to render the error plain. That resolves

Kent’s appeal. We therefore affirm the imposition of the $5000 assessment under § 3014.




                                                 -2-